IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2056
                             Filed January 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RONNIE ALAN KRAFT,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Calhoun County, Joel E. Swanson

(plea) and Gary L. McMinimee (sentencing), Judges.



      Ronnie Kraft appeals following a plea of guilty to willful injury causing

bodily injury. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellee.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Sharon K. Hall,

Assistant Attorneys General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2



POTTERFIELD, Presiding Judge.

       Ronnie Kraft appeals following a plea of guilty to willful injury causing

bodily injury. He states that at no time during the plea proceeding did the district

court ask him about his citizenship or immigration status, and therefore, the court

did not substantially comply with the requirements of Iowa Criminal Rule of

Procedure 2.8(2)(b).    He raises a claim of ineffective assistance of counsel,

which we review de novo. See State v. Finney, 834 N.W.2d 46, 49 (Iowa 2013).

       To establish a claim of ineffective assistance of counsel, a defendant must

prove “(1) his trial counsel failed to perform an essential duty, and (2) this failure

resulted in prejudice.” State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). A

defense attorney who fails to ensure the court substantially complies with rule

2.8(2)(b) or fails to file a timely motion in arrest of judgment challenging a

procedurally defective plea proceeding breaches an essential duty. See, e.g., id.

at 133-34.

       Kraft concedes there is no evidence in the record regarding his citizenship

status, and therefore, we can only speculate as to whether he was prejudiced by

his trial counsel’s failure to object.   We preserve Kraft’s claim of ineffective

assistance of counsel for possible postconviction relief. We affirm the conviction.

       AFFIRMED.